



Exhibit 10.1
ex10jpeytonletteragrei.jpg [ex10jpeytonletteragrei.jpg]


September 20, 2019




VIA OVER NIGHT MAIL 
John Peyton
55 Northfield Road
Weston, CT 06883


Dear Mr. Peyton:


We are pleased to confirm your continued employment with Realogy Holdings Corp.
(the “Company”) as President and Chief Executive officer of Realogy Franchise
Group reporting to Ryan Schneider, Chief Executive Officer and President,
Realogy Holdings Corp. Your base salary during the term of your employment shall
be $700,000 per annum, or such increased amount as the Compensation Committee of
the Board of Directors of Realogy Holdings Corp. may from time to time
determine. Your base salary shall be payable in accordance with the Company’s
customary practices applicable to its executives, but no less frequently than
monthly.


Your position will be a Realogy Level 1 and is considered a participant on the
Executive Committee of Realogy Holdings Corp. This position is an executive
officer of the Company. You shall be assigned with the duties and
responsibilities of President and Chief Executive officer of Realogy Franchise
Group or as may reasonably be assigned to you from time to time by the Chief
Executive Officer of the Company. You shall perform such duties, undertake the
responsibilities, and exercise the authorities customarily performed, undertaken
and exercised by persons situated in a similar executive capacity at a similar
company. If, at any time, you are elected as a director of the Company or as a
director or officer of any of the Company’s affiliates, you will fulfill your
duties as such director or officer without additional compensation.


You shall devote your full-time business attention to the business and affairs
of the Company and its affiliates and shall use your best efforts to faithfully
and diligently serve the business and affairs of the Company and its affiliates.
Notwithstanding the foregoing, you may, subject to the Company’s policy as in
effect from time to time, (i) serve on civic, charitable or non-profit boards or
committees, (ii) serve on for-profit boards or committees, subject to the
approval of the Compensation Committee or with respect to service on public
boards, the Board, which approval shall not be unreasonably withheld or delayed,
and (iii) manage personal and family investments and affairs, participate in
industry organizations and deliver lectures at educational institutions, in each
case so long as such service and activity does not interfere, individually or in
the aggregate, with the performance of your responsibilities hereunder and
subject to the code of conduct and other applicable policies of the Company and
its affiliates as in effect from time to time.


You shall also be subject to and shall abide by each of the personnel and
compliance policies of the Company and its affiliates applicable and
communicated in writing to senior executives. By executing this agreement you
acknowledge and agree that (i) you are subject to the terms and conditions of
the Company’s Clawback Policy as in effect from time to time, (ii) such Clawback
Policy, in each case, shall apply to, among other things, all currently
outstanding vested and unvested awards and all awards that



--------------------------------------------------------------------------------





have been previously exercised or paid, including any proceeds, gains or other
economic benefit in respect of the award and (iii) to the extent permitted by
applicable law and notwithstanding the terms and conditions of the Clawback
Policy as in effect from time to time, such Clawback Policy shall apply in the
event you breach the Realogy Holding Corp. Executive Restrictive Covenant
Agreement.


For each fiscal year of the Company ending during the term of your employment,
you shall be eligible to receive annual cash incentive compensation subject to
and in accordance with the terms of the applicable annual cash bonus plan as in
effect from time to time, as approved by the Realogy Holdings Corp. Compensation
Committee, which may include payments based upon Company performance measures
and/or your relative individual performance. Such annual cash bonus shall be
paid in no event later than March 15th of the taxable year following the end of
the taxable year to which the performance targets relate, provided that you are
employed by the Company or one of its affiliates through the date specified in
the annual cash bonus plan and any performance targets established by the
Committee for the applicable fiscal year have been achieved.


In addition, you may be eligible for long-term incentive compensation awards as
determined by the Realogy Holdings Corp. Compensation Committee in its sole
discretion and in accordance with Company’s equity grant practices for similarly
situated employees at the time of grant, which may be comprised of various
equity vehicles including but not limited to stock options, performance shares
units, and restricted stock units. Your acceptance of any Realogy Holdings Corp.
equity grants is subject to your agreement to be bound by certain restrictive
covenants that will be set forth in the equity grant. 


During the term of your employment, you shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company or its
affiliates and made available to employees of the Company generally, including,
without limitation, all retirement, savings, medical, hospitalization,
disability, dental, life or travel accident insurance benefit, and vacation/paid
time-off plans and policies, to the extent you are eligible under the terms of
such plans. Your participation in such plans, practices and programs shall
commensurate with your position at the Company. You shall also be entitled to
participate in a death and dismemberment benefit plan that shall provide death
and dismemberment insurance in the amount of two and a half times your base
salary at the time of death or dismemberment up to $2 million, subject to your
eligibility of insurability. For the avoidance of doubt, you shall not be
entitled to any excise tax gross-up under Section 280G or 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) (or any successor provision) or
any other tax gross-up.


You will also be eligible to receive executive level severance benefits which
are set forth in the Realogy Holdings Corp. Severance Pay Plan for Executives
and executive level change in control benefits under the Realogy Holdings Corp.
Change in Control Plan for Executives.


The Company shall be entitled to withhold the amount, if any, of all taxes of
any applicable jurisdiction required to be withheld by an employer with respect
to any amount paid to you hereunder. The Company, in its sole and absolute
discretion, shall make all determinations as to whether it is obligated to
withhold any taxes hereunder and the amount thereof.


By accepting this position, you are representing that: (i) your assumption and
performance of the duties with the Company or its affiliates contemplated by
this offer letter and accompanying Executive Restrictive Covenant Agreement will
not violate or conflict with any agreement, instrument, statute, rule or
regulation, or any decree, judgment or order of any court or other governmental
authority by which you are bound, and (ii) you are not a party to or bound by
any agreement or instrument which would prevent you from performing in any way
your duties contemplated by this offer letter, including without limitation any
employment agreement, covenant not to compete, covenant not to solicit or hire,
separation



--------------------------------------------------------------------------------





agreement or confidentiality agreement with any person or entity.  You also
agree that you shall not, during your employment with the Company, improperly
use or disclose to the Company or its affiliates or any of the employees or
agents (including sales associates) of the Company or its affiliates any
proprietary information or trade secret belonging to any former employer of
yours or any other person or entity to which you owe a duty of non-disclosure.


Upon submission of proper invoices in accordance with the Company’s normal
procedures, you shall be entitled to receive prompt reimbursement of all
reasonable out-of-pocket business, entertainment and travel expenses incurred by
you in connection with the performance of Executive’s duties hereunder that have
been incurred in accordance with the Company’s business expense and travel and
entertainment policies in effect from time to time. Such reimbursement shall be
made as soon as practicable and in no event later than the end of the calendar
year following the calendar year in which the expenses were incurred.


Per the Company’s standard policy, this letter is not intended nor should it be
considered as an employment contract for a definite or indefinite period of
time. Employment with the Company is at will, and either you or the Company may
terminate employment at any time, for any reason, with or without cause or
notice.


Upon a termination of employment for any reason, you shall resign each position
(if any) that you then hold as an officer or director of the Company and any of
its affiliates, as well as any positions you hold as a trustee or fiduciary of
any employee benefit plan maintained by the Company. Your execution of this
agreement shall be deemed the grant by you to the officers of the Company of a
limited power of attorney to sign in your name and on your behalf any such
documentation as may be required to be executed solely for the limited purposes
of effectuating such resignations.


Any controversy, dispute or claim arising out of or relating to this letter, or
its interpretation, application, implementation, breach or enforcement which the
parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in New York City, in the Borough of Manhattan (unless the parties
agree in writing to a different location), before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. In any such arbitration proceeding the
parties agree to provide all discovery deemed necessary by the arbitrator. The
decision and award made by the arbitrator shall be final, binding and conclusive
on all parties hereto for all purposes, and judgment may be entered thereon in
any court having jurisdiction thereof. Each party shall bear its or her costs
and expenses in any such arbitration, including, but not limited to, attorneys’
fees; provided, however, if you prevail on substantially all material claims,
the Company shall reimburse you for your reasonable attorneys’ fees and costs.
It is part of the essence of this letter that any claims hereunder shall be
resolved expeditiously and as confidentially as possible. Accordingly, all
proceedings in any arbitration shall be conducted under seal and kept strictly
confidential. In that regard, no party shall use, disclose or permit the
disclosure of any information, evidence or documents produced by any other party
in the arbitration proceedings or about the existence, contents or results of
the proceedings except as necessary and appropriate for the preparation and
conduct of the arbitration proceedings, or as may be required by any legal
process, or as required in an action in aid of arbitration or for enforcement of
or appeal from an arbitral award. Before making any disclosure permitted by the
preceding sentence, the party intending to make such disclosure shall give the
other party reasonable written notice of the intended disclosure and afford such
other party a reasonable opportunity to protect its interests.






--------------------------------------------------------------------------------





You will be subject to the Realogy Holding Corp. Executive Restrictive Covenant
Agreement, which is enclosed with this letter and must be signed and returned by
you before any employment relationship will be effective. In addition, you
remain subject to your Director and Officer Indemnification Agreement.


Upon your acceptance, this letter will contain the entire agreement and
understanding between you and the Company and supersedes any prior or
contemporaneous agreements, understandings, term sheets, communications, offers,
representations, warranties, or commitments by or on behalf of the Company (oral
or written). The terms of your employment may in the future be amended, but only
by writing and which is signed by both you and, on behalf of the Company, by a
duly authorized executive officer. In making this offer, we are relying on the
information you have provided us about your background and experience, including
any information provided us in any employment application that you may have
submitted to us. The language in this agreement will be construed as to its fair
meaning and not strictly for or against either of us. If any provision of this
agreement is held invalid, in whole or in part, such invalidity will not affect
the remainder of such provision or the remaining provisions of this agreement.
This agreement is governed by Delaware law (without regard to conflicts of law
principles) and the Federal Arbitration Act (“FAA”), but in case of a conflict
the FAA controls.


Should you have any questions or concerns regarding your employment with
Realogy, please feel free to contact me at (973) 407-5809.


Regards,


/s/ Sunita Holzer


Sunita Holzer
Chief Human Resources Officer
Realogy Holdings Corp.


******


I agree that I have been given a reasonable opportunity to read this letter
carefully. I have not been promised anything that is not described in this
letter. The Company encourages me to discuss the letter with my legal advisor. I
have read this letter, understand it, and I am signing it voluntarily. By
signing the letter, I understand that the parties are agreeing to arbitration
for any disputes as set forth above.


Agreed and Accepted:


Understood and accepted:


/s/John Peyton    
John Peyton    
9/30/19     
Date






cc: Ryan Schneider
HR File 
Enclosures

